Title: To James Madison from Tench Coxe, 11 June 1801
From: Coxe, Tench
To: Madison, James



(for your private bureau)
Dear Sir
Lancaster Pa. June 11th. 1801.
Your letter of the 5th. instant came to my hands yesterday afternoon, and the mail will depart in two hours. On the rect. of it, I went to the house of Mr ——s brother in law, where he lodges when here, but find he has not returned, and is supposed by his friends in this place to be yet in Washington. I suppose he may have gone from thence to Norfolk, Baltimore or Philada. where he has mercantile connexions. I left my comps. for him with his family & a request to see him on his return. I shall not fail to know the impressions with which he left Washington, and to take the measures necessary to remove any unpleasant impressions.
I have understood that your health, never hardy, had become infirm, and that was one of my reasons for promising, that I should write with the more freedom, if you would not take the trouble to reply without real occasion. I wish that some few thousand dollars of misdirected emoluments of office were given to an under Secretary of state, or that the department were divided into two departments, foreign & domestic.
I am not certain that the gentleman has not wished to avoid an interview in which the conduct of the Admn. would be brought into view, from a consciousness that he has participated in their merits, and that he (so far as he can shew) led them into the measure dismemberment. The public papers may prove, that they had conceived and begun to execute the plan, but that does not appear from any thing he possesses. On the contrary it would seem, that he gave them the idea, when he did not know, that they had or had not conceived it, or imbibed it from some other source. I think, that scheme, and the possession of the evidence of their knowledge of it, will have a powerful influence in moderating the Senate, at their next Session.
I am very much obliged to you for the copies of Mr. Stricklands pamphlets. I will give them an useful direction in this place and state. I think all British publications should go into the hands of men of the soundest minds & political principles. Mr. Strickland seems to have considered the Southern agriculture as not meriting attention. Our returns state our exports of cotton at more than 17 millions. Rice, Indigo & Tobacco to a vast amount are all southern: and we have a prodigious trade in wood, tar pitch & turpentine from those states. Their numerous droves of little cattle are no small item in their actual exports by land & water. All these are overlooked.
The New England love of order is also placed in a prominent view. The paper of wch. I inclose a copy is no proof of that fact: & their treatment of N. York on the Subject of the Gore is equally disorderly. The insurrection of 1786 in Massachusetts, and the Conduct of Rhode Island, Vermont & New Hampshire in refusing the constitution for a time are unfortunate circumstances. The disorders about paper money in New Hampshire, at the same time, ought to be remembered. I have not however read Mr. Strickland, so as to do justice to all his facts & opinions. I must however protest against his character of our Western frontier, as well as the new settlements of Virginia &ca.
The subject of the executive arrangements is mentioned in your favor. Its intrinsic importance is very great. It has been affirmed here by one of the late Mr. Muhlenberg’s nearest friends, that he was to have the head of the external revenue service in Pennsa. His brother, I presume is to have the internal certainly. The Secretaryships of the Treasury & Navy have been given or offered, it is positively asserted, to Pennsa. I am informed by one, who says he is acquainted with the circumstances, that nothing further is to take place till the meeting of Congress. Another claiming to be equally well informed has assured me, that an active unfriendliness to me has manifested itself at Washington. I do not understand that it has ventured to display itself to the P. or to you, but I am told it has been actually exerted upon Members of the legislature and one member of the executive. This has been stated to me in terms so positive and by a person stating himself to have been a witness, that it is hardly possible to doubt it. My non inclusion in the first arrangements, tho personally & politically very peculiarly circumstanced, seemed to give corroboration to these representations. The presence of two persons at Washington in Feby. or March, who had shewn the most unreasonable jealousy of my supposed influence with Govr. McKean, when I had never even mentioned a person to him for either appointment or removal, confirmed the probabilities of an ingenious & covert unfriendliness, where they might suppose no other mode of opposition would do. When I had the real pleasure of becoming acquainted with you in 1786, unsollic[i]tedly brought forward by Doctor Franklin, I was in Business worth double the expences of a very genteel plain stile of living. The picture of our country, drawn at the Annapolis Convention, alarm’d me. I was drawn into various and incessant public exertions, till my business was declined, and public life became my principal Engagement. An adherence to my principles, my duties, & the real will of my Country occasioned me to be impeded in my rise and finally to be made a public sacrifice in 1797. My profession was gone. I was unable, under artificial alarms in our Country to sell an extensive property. The state of Pennsa. is my large debtor in Money. Her first office has been given to a near kinsman of the Governor whose name, in the struggles from 1788 to 1801, is perfectly unknown, a native of another state with a single child, while I with ten, am left to order a most abused department on a salary of £500. The second office in the State is kept in the hands of the most active enemy of our Cause and of our state, & federal chief Magistrates. Under such circumstances, I did not think it consistent with my duty to my family (for I care not at all for myself) to be silent. I have explained my public opinions & my personal views, in the highest place. I have troubled no one with solicitations to urge the President. I hope no one has pretended to speak, as from me. I have barely opend a channel of communication through a gentleman of Virginia of the most correct sentiments towards the President. He is now in Europe. My wishes Still continue directed towards N. 3 as expressed in my letter, tho I think it would have redounded to the benefit of our cause to have had it known that N. 6 & N. 3 were both in my offer, and that I refused the first, & prefered N. 3.
I do not complain, that tho I should have been the oldest, and, god knows, the only republican officer in the Executive if I had not been removed, Mr. Gallatin was preferd to the Treasury Department, tho I think there should have been some negociation on that subject; nor will I complain that the amiable Capt. Jones, of my own state, was offered the Navy department. For I acted from principle, and not from interest or Ambition. But removed for my principles, I remain the only person in a state of deprivation. I have not even been offered the office in which I was sacrificed, nor either of the two humbler stations N. 3 or N. 1, with which I offered to sit down unhonored and contented. Excuse the freedom of this Communication, but, Sir, I know the busy hostility of certain false brethren, and am obliged by my duty to my family to defend them from their indirect operations.
I should not wish this very confidential letter to be shewn to any person, but one to whom you may think it interesting. I do not ask you to shew it there, nor ever wish to know whether you have shewn it there. If I can place my family in the way of comfort, I shall content myself with public good, without any of the other gratifications to which an undeviating and successful pursuit of national benefits fairly lead.
The conduct of the Young Emperor of Russia seems to put a seal upon our Security at present. The objects of navy & commerce promised by a prosecution of the Northern confederacy, and of trade & territory promised by the Situation of Turkey seem to have decided him to avoid the expensive & bloody conflicts, with which the Armies of France, Prussia & Austria threatened his Empire. The British could not support him by land, & he is not vulnerable by France or Germany at Sea. I should however be very happy, if we could see in Europe greater dispositions towards republican Government & more freedom to pursue it in those who are so disposed. Those things alone can end our dangers and our Struggles.
I mentioned in a late letter to Mr Gallatin, the disposition of one of the Delaware Senators, Mr. White, to yield to the justice, policy, and propriety of restoring to the Republican interest its lost Share of the balance of executive power. To day I have had a conference upon the same Subject with a respectable federalist from N. Jersey. He embraced the idea, as the true restorative to harmony. I proposed it under this form—that there was an unvaried vein of federal appointments under the late administration; and that the Senate ought to concur in giving to the republican interest, without delay, a moiety of the offices. He seized it with ardor, as wise and liberal. I have enlarged upon it in a letter to a respectable friend of yours, the date of which shortly preceded your arrival at Washington. Let me only add to this long letter my sincerest offers of every aid & support in my power in the execution of your public duties. I am, with the most respectful Attachment—your most faithful servt.
Tench Coxe private
 

   
   RC (DLC). Docketed by JM.



   
   Jacob Mayer.



   
   Except for brief remarks on Georgia, Strickland’s passages on southern farming spoke only of Maryland and Virginia (he evidently journeyed no farther south than Lynchburg, Virginia). The climate of both states, he wrote, produced “bilious habits and complaints”; Virginians suffered from “wild theories” of politics, and agriculture in the commonwealth had reached “its lowest state of degradation” (Strickland, Observations on the Agriculture of the United States, pp. 27, 45).



   
   Overlapping claims of New York and Connecticut in the eighteenth century included a narrow strip of land along the southern boundary of New York which the Connecticut Gore Company opened for sale after 1795. Congress settled the conflict in 1800 by recognizing Connecticut landrights in the Western Reserve south of Lake Erie. In return the state government in Hartford relinquished all claim to political authority in the reserve and to other westward lands (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:56–57; Dixon Ryan Fox, Yankees and Yorkers [New York, 1940], pp. 176–79; Ruth L. Higgins, Expansion in New York, with Especial Reference to the Eighteenth Century [Columbus, Ohio, 1931], p. 107).



   
   The offending passage from Strickland’s Observations, p. 71 (cited in John G. Jackson to JM, 3 Aug. 1801 [ViU]), concerned “savage Back Woods Men chiefly of Irish descent.”



   
   Frederick Muhlenberg had nominated himself to be collector for the port of Philadelphia (Muhlenberg to Jefferson, 11 Feb. 1801 [DNA: RG 59, LAR, 1801–91). He died 4 June.



   
   On 28 Apr. 1801 McKean named his nephew, Thomas McKean Thompson, to replace Dallas as secretary of the commonwealth. Coxe described Thompson as a Delaware native who had lived in Virginia. He was in Washington, Pennsylvania, when appointed to office (Samuel Hazard et al., eds., Pennsylvania Archives [9 ser.; 138 vols.; Philadelphia and Harrisburg, 1852–1949], 9th ser., 3:1737; Coxe to Gallatin, 23 Apr. 1801 [NHi]).



   
   John Dawson was Coxe’s old friend (Cooke, Tench Coxe, p. 393).



   
   Coxe’s code of hoped-for appointments is not entirely clear, but evidently in mid-April he ranked the post of supervisor of the internal revenue for Pennsylvania first and the collectorship at the port of Philadelphia second, his third choice being the job of naval officer in the customhouse. He also considered himself a strong candidate for secretary of the navy (Coxe to Jefferson, n.d. [docketed as received 18 Apr.], and 19 Apr. 1801 [DNA: RG 59, LAR, 1801–9]; see also Jefferson’s interlinear notations in Coxe to Jefferson, 24 June 1801 [ibid.], and Cooke, Tench Coxe, pp. 393–94).



   
   Samuel White filled the Senate seat vacated when Henry Latimer resigned in February 1801. White was reelected in 1803.


